Motion Granted and Abatement Order filed November 17, 2011.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00462-CV
                                   ____________

       IN THE INTEREST OF D.M.D., T.S.D., D.M.D. A/K/A D.D., Children


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2004-10615J


                         ABATEMENT                  ORDER

      Appellee has filed a motion to abate to permit supplementation of the reporter’s
record in accordance with Tex. R. App. P. 34.6(d). According to appellee, the reporter’s
record filed with this court on July 6, 2011, by Stephanie Wells of the “MOTION TO
MODIFY AND FINAL – TRIAL” is incomplete. Appellee seeks to have the record
supplemented with the following reporter’s records: (1)proceedings heard June 29, 2010;
(2) proceedings heard August 19, 2010, and (3) proceedings heard November 23, 2010.
Appellant is unopposed to the motion.

      Rule 34.6 of the Texas Rules of Appellate Procedure provides:

              (d) Supplementation. If anything relevant is omitted from the
      reporter's record, the trial court, the appellate court, or any party may by
      letter direct the official court reporter to prepare, certify, and file in the
      appellate court a supplemental reporter’s record containing the omitted
      items. Any supplemental reporter’s record is part of the appellate record.
Tex. R. App. P. 34.6(d).

        Accordingly, we grant appellee’s motion as follows. Carol Castillo, court reporter,
is directed to prepare, certify, and file in this court supplemental reporter’s records of the
proceedings heard in the 314th District Court in trial court cause number 2004-10615J,
styled In the Interest of D.M.D., T.S.D., D.M.D. a/k/a D.D., Children, on June 29, 2010,
and August 19, 2010, within thirty (30) days of the date of this order.1

        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the records are
filed in this court. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                              PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




1 We have been informed that no record was taken of the proceedings heard November 23, 2010, at which time the
case was sent to mediation.

                                                      2